I concur in most of the foregoing opinion, but not in the latter portion nor in conclusion reached. I do not see how the question of benefits to properties of individuals situated in the excluded area can be adjudicated in this proceeding. This is a mandamus proceeding brought against the City to compel it to comply with its contract obligation to levy taxes for the payment of these bonds. The property owners are not parties to this suit; the awarding of the peremptory writ will not prevent them from asserting any rights they have to contest the validity of any taxes that may be levied by the City. Any lands, which were excluded in the quo warranto proceeding, which, under the principles laid down in our previous decisions were not, and are not, benefitted by inclusion within the limits fixed by the legislature in the 1927 Act, and which for any valid reason cannot be taxed to pay these bonds, may in proper proceedings by the owners, be relieved of any tax which might be levied against them in violation of this constitutional rights. But the City is bound by its contract, and under our previous decisions the bondholders are entitled to have the city carry out its contracts. On the basis of this record as it now exists, I think the peremptory *Page 787 
writ against the city should be awarded. This seems to be clearly settled by our previous decisions; among them being Henderson v. Town of Lake Placid, 132 Fla. 190; 181 So. 177; and City of Winter Haven v. Klemm, 132 Fla. 334, 181 So. 153.